Citation Nr: 1422466	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-32 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. N. Driever 



INTRODUCTION

The Veteran served on active duty from August 1985 to September 2005.

This appeal to the Board Veterans' Appeals (Board/BVA) is from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran asserts that his sleep apnea initially manifested during his active military service or developed secondary to his service-connected hypertension.  

The RO scheduled him for a VA examination during the course of this appeal, but he did not report for the evaluation.  According to his representative's statement on Virtual VA, however, he was unable to because, at the time, he was serving overseas in the Merchant Marines.  The Board deems this good cause for failing to report for the previously-scheduled VA examination and, given that he since has returned stateside, finds that the examination should be rescheduled.  This examination is crucial as he has submitted lay statements attesting that, during his service, he had symptoms typically associated with sleep apnea.


Accordingly, this claim is remanded for the following additional development and consideration:

1.  Reschedule the Veteran's VA compensation examination concerning this claim.  Transfer the claims file to the examiner for review and ask that he or she confirm in writing that the review included all relevant evidence in the claims file, including the lay statements of record.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions.  

(a) Offer an opinion as to whether the Veteran's sleep apnea as likely as not initially manifested during his active military service from August 1985 to September 2005, including in the form of the prodromal or characteristic symptoms described in the lay statements of record.  

(b) if not, offer an opinion as to whether the sleep apnea alternatively is as likely as not due to, the result of, OR aggravated by the service-connected hypertension.  

(c) Provide explanatory rationale for each opinion expressed and conclusion reached, if necessary citing to specific evidence in the file.

(d) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

3.  Then adjudicate this claim in light of this and all other additional evidence in the physical and electronic claims files.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



